In the United States Court of Federal Claims
                                           No. 22-466
                                     (Filed: August 9, 2022)

                                  NOT FOR PUBLICATION

 **************************************
 BRANDON STANFORD LAI, et al.,        *
                                      *
                   Plaintiff,         *
                                      *                      Pro Se; Sua Sponte Dismissal; Lack of
          v.                          *                      Subject-Matter Jurisdiction; RCFC
                                      *                      12(h)(3); Motion to Transfer.
 THE UNITED STATES,                   *
                                      *
                   Defendant.         *
 **************************************

                                   OPINION AND ORDER

DIETZ, Judge.

         “A court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir. 1988).
Such is the case here, as pro se plaintiff Brandon Lai has not asserted any claim in his complaint
that falls within the jurisdiction of the United States Court of Federal Claims. Accordingly, his
complaint is DISMISSED for lack of subject-matter jurisdiction pursuant to Rule 12(h)(3) of the
Rules of the United States Court of Federal Claims (“RCFC”). Additionally, because Mr. Lai’s
complaint does not provide a sufficiently clear description of the alleged facts and wrongs to
enable the Court to conclude that a transfer of his case to another court is warranted, Mr. Lai’s
motion to transfer is DENIED.

I.     BACKGROUND

        Mr. Lai filed a complaint in this Court on April 19, 2022. See Compl., ECF No. 1. In his
complaint, Mr. Lai asserts various claims against the United States on behalf of, and as the
authorized representative of, an entity named “Brandon Stanford LAI, LLC.” Id. at 1. He claims
that this entity “has been brought aboard the United States under color of law (18 U.S.C. § 242
and 18 U.S.C. § 1583) via identity theft (18 U.S.C. § 1028a).” Id. at 2 (capitalization modified).
He asserts various crimes against the entity by the United States, including, inter alia, fraud,
duress, misrepresentation, breach of covenant, breach of trust, economic espionage, mail fraud,
human trafficking, peonage, sale into indentured servitude, forced labor, and theft and
conversion of naturalization documents into securities. Id. He claims that the United States seeks
to “separate the sole member from the capital . . . to divide the corpus thereof and to plunder it
via hard forced labor, to withhold the property of the estate from Executor, Lai, Brandon
Stanford.” Id. He requests that the Court “make Brandon Stanford LAI, LLC whole, restore the
corpus, the capitis, the sole, the marks, signatures, the capacity, the rights, titles, interest, . . . ,
correct every ledger, account, file, record, and case” to “give full reconveyance of Brandon
Stanford Lai to Lai, Brandon Stanford[.]” Id. at 3. He requests “$10 Billion” in damages. See id.
at 30.

        The Court issued a Show Cause Order on June 16, 2022, informing Mr. Lai that, upon
review of his complaint, the Court does not believe that it has subject-matter jurisdiction over his
claims because they are not based on a money-mandating source of law. See Show Cause Order,
ECF No. 11. The Court instructed Mr. Lai to “identify which source(s) of law he is invoking and
explain why this Court has jurisdiction over this case.” Id. at 2. The Court received Mr. Lai’s
response to the Show Cause Order on June 23, 2022, in which Mr. Lai appears to acknowledge
that this Court lacks jurisdiction over his claims “for reason of the tort nature of [his] suit[.]”
Pl.’s Resp. to Show Cause Order at 1, ECF No. 14-1 [hereinafter Pl.’s Resp.]. Instead of
dismissing his complaint for lack of subject-matter jurisdiction, Mr. Lai requests that the Court
“transfer this case under 28 [U.S.C.] § 1631 to the district court of the United States, Western
District of Texas, Austin Division[.]” Id. at 1-2. The Court filed Mr. Lai’s response as a motion
to transfer and stayed the government’s response pending the Court’s consideration of Mr. Lai’s
submissions. See July 13, 2022 Order, ECF No. 13.

II.     DISCUSSION

        The Court has fully considered Mr. Lai’s complaint, response to the show cause order,
and request to transfer his case to a district court. As explained below, the Court finds that Mr.
Lai has not identified a money-mandating source of law that provides this Court with jurisdiction
over his complaint, and, therefore, his complaint must be dismissed. 1 Further, the Court finds
that transfer of Mr. Lai’s case to another court is not warranted.

        The Tucker Act limits this Court’s jurisdiction to “any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act
“does not create a substantive cause of action” but rather requires a plaintiff to “identify a
substantive source of law that creates the right to recover money damages against the United
States.” Rick’s Mushroom Serv. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008).
“Subject-matter jurisdiction may be challenged at any time . . . by the court sua sponte.” Folden
v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). Although a pro se plaintiff’s pleadings
are “held to less stringent standards than formal pleadings drafted by lawyers,” Hughes v. Rowe,
449 U.S. 5, 9 (1980), they must still meet this Court’s jurisdictional requirements. See Kelley v.
Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). “If the court determines at any
time that it lacks subject-matter jurisdiction, the court must dismiss the action.” RCFC 12(h)(3).

       Mr. Lai has not identified any money-mandating source of law that creates a right to
recover money damages from the United States, as required by the Tucker Act. See Rick’s

1
 To the extent that Mr. Lai asserts claims on behalf of the corporate entity, “Brandon Stanford LAI, LLC,” RCFC
83.1(a)(3) prohibits an individual who is not an attorney from representing a corporation, an entity, or any other
person in any proceeding before this Court. RCFC 83.1(a)(3). Accordingly, any such claims must also be dismissed.

                                                        2
Mushroom Serv., 521 F.3d at 1343. The discernable claims in his complaint focus exclusively on
criminal conduct and torts, both of which are outside of this Court’s jurisdiction. See 28 U.S.C. §
1491(a)(1) (precluding jurisdiction for cases “sounding in tort”); Campbell v. United States, 229
Ct. Cl. 706, 707 (1981) (stating that this Court lacks jurisdiction over criminal claims); Rick’s
Mushroom Serv., 521 F.3d at 1343 (stating that this Court lacks jurisdiction over tort claims). In
his response to the Court’s show cause order, Mr. Lai appears to acknowledge that this Court
lacks jurisdiction over his claims. See Pl.’s Mot. to Transfer at 1, ECF No. 14 (stating that he
“moves this court to cure want of jurisdiction by order of this Court for transfer of this case”).
Therefore, instead of dismissing his case, Mr. Lai requests that the Court transfer his case to the
United States District Court for the Western District of Texas in Austin, Texas. Pl.’s Resp. at 1-
2. Mr. Lai requests transfer of his case “to prevent [him] from being required to file all said
evidence again in the [U.S.] District Court and avoid causing [him] more expenses[.]” Id. at 1.

        When this Court determines that it lacks subject-matter jurisdiction over a case, this
Court is required, if it is in the interest of justice, to transfer the case to a court in which the case
could have been brought at the time it was filed. 28 U.S.C. § 1631. The transferor court has
discretion to determine “if such transfer ‘would nevertheless be futile given the weakness of
plaintiff’s case on the merits.’” Faulkner v. United States, 43 Fed. Cl. 54, 56 (1999) (internal
quotations omitted). The Court generally will transfer a case when a plaintiff articulates a clearly
stated and non-frivolous complaint. Reid v. United States, 95 Fed. Cl. 243, 250 (2010).

         After considering Mr. Lai’s complaint, the Court determines that it is not “in the interest
of justice” to transfer his case. Mr. Lai’s complaint does not provide a sufficiently clear
description of the alleged facts and wrongs to enable the Court to conclude that a transfer of his
complaint to the United States District Court for the Western District of Texas is proper. See
Phang v. United States, 87 Fed. Cl. 321, 330-31 (2009) (declining to transfer the case because
plaintiff’s claims “were unlikely to be meritorious in another court of the United States”), aff’d,
388 F. App’x 961, 2010 WL 2788291 (Fed. Cir. July 13, 2010). Mr. Lai’s complaint also does
not enable the Court to identify another court to which transfer would be proper. Regarding Mr.
Lai’s desire to avoid additional filing fees and expenses, the Court has allowed Mr. Lai to
proceed in forma pauperis in his case before this Court, thereby avoiding the payment of any
filing fees. See Show Cause Order. If Mr. Lai wishes to file his claim in another court, he will
need to comply with that court’s filing rules and requirements.

III.    CONCLUSION

        For the reasons above, Mr. Lai’s complaint is DISMISSED WITHOUT PREJUDICE
under RCFC 12(h)(3) for lack of subject-matter jurisdiction, and Mr. Lai’s motion to transfer his
case is DENIED. Because this Court lacks jurisdiction over Mr. Lai’s complaint, his other
pending motions, ECF Nos. 3-4, are DENIED AS MOOT. The Clerk is directed to enter
judgment accordingly.

        IT IS SO ORDERED.

                                                    s/ Thompson M. Dietz
                                                    THOMPSON M. DIETZ, Judge

                                                    3